Citation Nr: 1122469	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected hiatal hernia with GERD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in July 2003.  This issue was previously remanded in August 2004 and June 2006.  The Board denied the claim in September 2009, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the VA Office of General Counsel filed a Joint Motion for Remand (JMR), which was granted in a May 2010 Order by the Court.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for service-connected hiatal hernia with GERD.  The JMR directed the Board to obtain ongoing VA treatment records for the Veteran.  Specifically, the JMR stated that he received treatment at the Pineville VA Medical Center (VAMC) and further indicated that the most recent records in the claims file were from October 2006.  It appears that the name of the medical center is actually the Alexandria VAMC, which is located in Pineville, Louisiana.  Nevertheless, in an undated letter received in July 2007, the Veteran provided that he had relocated to Baltimore Maryland and requested that a sleep study appointment made in August 2006 be rescheduled.  Further, in a May 2010 authorization, the Veteran indicated that he received treatment for his disability at this facility from August 2003 to July 2006.  While it appears that these treatment records were previously of record prior to the Board decision, in May 2010 the RO obtained the Veteran's treatment records from the Alexandria VAMC from August 2003 to the July 2006.  Thus, at this time, it would appear that all of the VA treatment records from the Alexandria VAMC have been associated with the claims file.  Nevertheless, to ensure compliance with the directives of the JMR, an additional effort to obtain any records subsequent to July 2006 is necessary. 

It is also noted that subsequent to the Board decision, in another May 2010 authorization, the Veteran indicated that he began receiving treatment at the Baltimore, Maryland VAMC in 2007.  While it appears that the Veteran has submitted some treatment records from this facility, it is unclear whether all of the records have been associated with the claims file.  Thus, the RO should obtain all VA treatment records for the Veteran from the VAMC in Baltimore, Maryland.   

The JMR also directed the Board to ensure that copies of February, March and September 2008 VA examinations reports, which were not in the claims file prior to his appeal to the Court, were associated with the claims file.  However, the September 2008 VA examination was associated with the file in a temporary folder and referenced in the Board decision.  Also, given that the claims file is out of order and, in turn, unclear whether these records were associated prior to the Court Order, currently, the February 2008 and March 2008 VA examinations, which are not pertinent to the current issue as they primarily address the Veteran's sleep disorder, have also now been associated with the claims file.  However, to again ensure compliance with the JMR, an additional effort to locate any February, March, and September VA examination reports pertinent to the issue of the rating for hiatal hernia with GERD is necessary. 

Further, in light of the need to remand to obtain VA treatment records and given that the last VA examination was in September 2008, the Board also finds that the Veteran should be afforded another VA examination to assess the current severity of his hiatal hernia with GERD.

Accordingly, the case is REMANDED for the following actions:

1.   The RO should take appropriate action to obtain copies of any pertinent treatment records subsequent to July 2006 from the Alexandria VAMC in Pineville, Louisiana.  

2.  The RO should take appropriate action to obtain copies of pertinent VA examination reports dated in February, March, and September, 2008. 

3.  The RO should also take appropriate action to obtain copies of all pertinent VA treatment records from the VAMC in Baltimore, Maryland. 

4.  The Veteran should be scheduled for an appropriate VA examination to determine the extent and severity of his current hiatal hernia with GERD.  It is imperative that the Veteran's claims file be made available to the examiner to review in connection with the examination.  The examiner should be asked to determine the extent and severity of the Veteran's current hiatal hernia with GERD and report all examination findings to allow for evaluation under VA's diagnostic criteria.  In particular, the examiner should note if there is objective evidence that the Veteran suffers from pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  All medically appropriate diagnostic tests should be conducted and a detailed rationale for all opinions expressed should be provided.

5.  After completion of the above, the RO should review the expanded record and determine if an increased rating for hiatal hernia with GERD is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

